Exhibit 99.1 Press Release Release date: May 12, 2016 Communications Sales & Leasing, Inc. Reports 2016 First Quarter Financial Results · Revenues of $174.7 million for the quarter · AFFO of $0.65 and EPS of $0.05 per diluted common share for the quarter · Completed acquisition of PEG Bandwidth LLC · New investments in wireless tower assets LITTLE ROCK, Ark, May 12, 2016 (GLOBE NEWSWIRE) Communications Sales & Leasing, Inc. ("CS&L" or the “Company”) (Nasdaq:CSAL) today announced its financial results for the first quarter of 2016. FIRST QUARTER RESULTS Revenues for the first quarter of 2016 were $174.7 million.Adjusted EBITDA and net income was $165.7 million and $8.0 million, respectively.Adjusted Funds From Operations (“AFFO”) attributable to common shares was $97.5 million or $0.65 per diluted common share.Normalized FFO (“NFFO”) attributable to common shares, which excludes transaction related costs, was $97.1 million, or $0.65 per diluted common share.Net income attributable to common shares was $7.7 million, or $0.05 per diluted share, for the period.
